— Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: In determining the equitable distribution of the parties’ assets and in setting a maintenance award, Supreme Court failed to set forth the factors it considered and the reasons for its determinations (see, Domestic Relations Law § 236 [B] [5] [g]; [6] [b]). Although this Court may make its own findings, the record is not sufficiently developed to allow for intelligent appellate review (cf, Tarpinian v Tarpinian, 160 AD2d 1063, 1064; Duffy v Duffy, 94 AD2d 711, 712). There is no competent proof in the record concerning the value of the assets (see, Norgauer v Norgauer, 126 AD2d 957, 958), nor did the court resolve the conflicting claims of the parties concerning their ownership interests in marital and separate property (see, Diaehuk v Diachuk, 117 AD2d 985). Moreover, the court did not explore in sufficient detail the relative financial circumstances of the parties, including the extent of defendant’s disability and plaintiffs ability to become self-supporting. Consequently, we reverse the judgment insofar as it distributed the assets and awarded maintenance and remit the matter to Supreme Court for a further hearing and for appropriate findings of fact and conclusions of law. The modification of the judgment does not affect that portion of the judgment that granted plaintiff a divorce based upon cruel and inhuman treatment. (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J. —Divorce.) Present — Green, J. P., Pine, Balio, Davis and Doerr, JJ.